Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on October, 28, 2019.
Claims 1-20 are presently pending in the application have been examined below, of which, claims 1, 11, and 17 are presented in independent form.
Effective Date
Effective date that has been considered for this application is October, 28, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210817 (hereinafter "Kelly”) in view of US 10,210,073 (hereinafter “Baruch”).
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As per claim 1, Kelly discloses:
a system for extracting and sanitizing production data for testing and development environments (Kelly, Abstract, provide a system for refreshing data within the testing environment by sanitizing production data), the system comprising:
a plurality of production applications configured to process production data that comprises data elements including non-public information (Kelly, Fig. 1, ¶ 41, The production application 100 may further comprise a sanitization table 120. Upon receiving a request for testing data, the production application 100 may read the table schema within the sanitization table 120 to determine which portions or fields of the production data 160 contain sensitive information [non-public information] … the production application 100 may read the substitute data 170 within the sanitization table 120 and use the records within the substitute data 170 to replace the sensitive fields within the production data 160 [processed by production applications] before making it available as testing data; ¶ 33, “Production environment” as used herein, in contrast to the testing environment, refers to a setting in which an application is deployed in computer hardware and software systems; ¶ 34, “Production data” as used herein refers to data within the production environment … processed and manipulated by a number of business applications);
a plurality of non-production applications configured for, at least one of, testing and developing prior to potential release as one of the plurality of production applications (Kelly, ¶ 42, The low level environment (LLE) application 101 comprises a data request control table 111, which stores data regarding requests for refresh of testing data; ¶ 35, “Testing data” as used herein refers to data within the low level environment used by a newly developed application … the newly developed application may be an application for reporting and data analytics purposes; Fig. 4, ¶ 66, The LLE application 110 [prior to potential release as one of the plurality of production applications] may be a distributed application deployed across each of the plurality of LLE (low level environment) computer systems 410 within the low level environment); and
a computing platform in public network communication with the production and non-production applications and including a memory and at least one processor in communication with the memory (Kelly, Fig. 1 and 4, ¶ 39, The system 001 comprises a production application 100 in operative communication with a low level environment application 101 over a network 150; ¶ 66, The one or more production computer systems 400 are operatively connected to one or more LLE computer systems 410 over a network 150. Each LLE (low level environment) computer system 410 comprises a communication interface 411 operatively connected to a processor 412, which is operatively connected to a memory 413 comprising the LLE application 110), wherein the memory stores instructions (Kelly, Fig. 4, ¶ 65,  The memory may store any one or more of pieces of information and data used by the system in which it resides to implement the functions of that system) that are executable by the at least one processor and configured to:
	receive a first user request for a copy job (Kelly, Fig. 2, ¶ 46, the data refresh request is created within the control table by a developer within the low level environment. The developer may modify the data refresh request to change the scope and nature of the testing data requested), wherein the first user request includes first parameters defining one or more occurrence of copying user-specified production data from at least one of the production applications (Kelly, Fig. 2, 50, the production application selectively refreshes only the fields within the LLE testing data that exist within the production data; ¶ 54, writing the sanitized data to the target table. … the target table [i.e., a parameter in the request] is designated by the user),
	at the first staging location, identify, from within the data elements of the production data, the non-public information and sanitize the user-specified production data by replacing the identified non-public information with fictitious information (Kelly, Fig. 2, ¶ 51, identifying, using a sanitization table, fields requiring sanitization …  If the system detects that the classification levels of the data fields meet or exceed the threshold values as defined within the sanitization table, the production application considers said data fields to contain sensitive or confidential information, and subsequently the production application begins the sanitization process for those data fields; ¶ 53, replacing the fields requiring sanitization using the substitute data. In particular, the production application replaces the copy of the data fields with the corresponding fields within the substitute data. For example, if the data field contains identifying information such as a social security number, the production application will replace the data field with a substitute social security number from the substitute data).
Kelly does not appear to explicitly disclose in response to receiving the user request, execute the copy job to capture the production data from the at least one of the production applications and copy the captured production data to a first secure staging location, copy the sanitized data to a second secure staging location, receive a second user request for a load job, wherein the second user request includes second parameters defining one or more occurrences of loading the sanitized data from the second secure staging location to a plurality of the non-production applications, and load the sanitized data from the second secure staging location to the plurality of the non-production applications. However, in an analogous art to the claimed invention in the field of sanitizing production data, Baruch teaches:
in response to receiving the user request, execute the copy job to capture the production data from the at least one of the production applications and copy the captured production data to a first secure staging location (Baruch, col. 11, lines 44-50, recent I/O requests and other data traffic received by production application 304; col. 12, lines 11-32, a writeable snapshot replica of a production volume (e.g., 306 of FIG. 3) is generated and written to a replica volume …  a memory replica of production memory (e.g., 310 of FIG. 3) is generated and written to the replica volume … then process 400 returns to block 408 to continue tracking production volume I/O requests), 
copy the sanitized data to a second secure staging location (Baruch, Fig. 3, col. 10, lines 47-51, production site 302 may periodically write snapshot replicas to replica site 322 … replica site 322 may include one or more replica volumes 324 containing one or more snapshot replicas 326), 
receive a second user request for a load job (Baruch, Fig. 5, col. 13, lines 27-28, process 500 may be performed upon user request to test system 300), wherein the second user request includes second parameters defining one or more occurrences of loading the sanitized data from the second secure staging location to a plurality of the non-production applications (Baruch, Fig. 3-5, col. 13, lines 16-26, if, at block 514 the test site was set to return obfuscated data, then at block 520, the returned data is obfuscated. For example, any call to any of the data services associated with the test application may return obfuscated data. In some embodiments, the developer may then employ the returned data to diagnose and correct the error, fault or bug [according to the request]; Fig. 3, col. 11, lines 16-31, [per request to] to initiate test site 312 to enable debugging of the production application … initiated test application 314, test volume 316 and test memory 320 to enable debugging … where production data 308 is of a sensitive nature (e.g., medical record data, financial data, classified data, etc.), test volume 316 may employ obfuscated data 318, which may be an obfuscated version of production data 308), and load the sanitized data from the second secure staging location to the plurality of the non-production applications (Baruch, Fig. 3 and 5, col. 13, lines 7-26,  the test application (e.g., test application 314) is run based upon the data provided to the test volume (e.g., test volume 316) and the test memory (e.g., test memory 320)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly and Baruch before him/her to modify Kelly’s system for refreshing data within the testing environment by sanitizing production data with Baruch’s data protection system with a production site , a replica site , and a test site , with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a copy of the application in which the configurations, settings and environment (including clocks) appear to the developer with obfuscated sensitive data to assist developers to detect a problem or bug.

As per claim 6, the rejection of claim 1 is incorporated. Kelly as modified further discloses the system of claim 1, wherein the instructions configured to copy the sanitized data to the second secure staging location further comprise instructions configured to maintain a copy of the sanitized data at the second secure staging location after loading the sanitized data to the plurality of the non-production applications (Baruch, Fig. 3, col. 10, lines 47-65, production site 302 may periodically write snapshot replicas to replica site 322 … at least one snapshot replica may be a replica of the entire production volume 306 [maintained in replica site 322]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly and Baruch before him/her to modify Kelly’s system for refreshing data within the testing environment by sanitizing production data with Baruch’s data protection system with a production site , a replica site , and a test site , with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a copy of the application in which the configurations, settings and environment (including clocks) appear to the developer with obfuscated sensitive data to assist developers to detect a problem or bug.

As per claim 7, the rejection of claim 1 is incorporated. Kelly as modified further discloses the system of claim 1, wherein the instructions are further configured to, in response to receiving the first user request, verify that a user submitting the user request has authorized access to the at least one of the production applications (Kelly, ¶ 42, the data request control table 111 may comprise user login and authorization data, which is used to auto-populate the credential fields needed to authorize the request).

As per claim 8, the rejection of claim 1 is incorporated. Kelly as modified further discloses the system of claim 1, wherein the instructions are further configured to, in response to copying the sanitized data to the second secure staging location, communicate an electronic notification to a user that notifies the user that the sanitized data is available for requesting second copy jobs (Kelly, ¶ 56, the process concludes at step 210, by sending a completion notification to a user. …  the user is the developer who originally requested the data refresh … the system may send notifications to multiple developers associated with the application being developed for which the data refresh was requested).

As per claim 9, the rejection of claim 1 is incorporated. Kelly as modified further discloses the system of claim 1, wherein the instructions are further configured to monitor progress and completion of the instructions including of at least one of (i) the copy job (Baruch, col. 12, lines 11-32, a writeable snapshot replica of a production volume (e.g., 306 of FIG. 3) is generated and written to a replica volume …  a memory replica of production memory (e.g., 310 of FIG. 3) is generated and written to the replica volume), (ii) the identification of the non-public identification in the production data (Kelly, Fig. 2, ¶ 51, identifying, using a sanitization table, fields requiring sanitization), (iii) the sanitization of the production data (Kelly, ¶ 53, replacing the fields requiring sanitization using the substitute data), and (iv) the load job (Baruch, Fig. 3 and 5, col. 13, lines 7-26,  the test application (e.g., test application 314) is run based upon the data provided [loaded] to the test volume (e.g., test volume 316) and the test memory (e.g., test memory 320)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly and Baruch before him/her to modify Kelly’s system for refreshing data within the testing environment by sanitizing production data with Baruch’s data protection system with a production site , a replica site , and a test site , with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a copy of the application in which the configurations, settings and environment (including clocks) appear to the developer with obfuscated sensitive data to assist developers to detect a problem or bug.

As per claim 10, the rejection of claim 1 is incorporated. Kelly as modified further discloses the system of claim 1, wherein the instructions are further configured to monitor progress and completion of the instructions including of at least one of (i) the copy job (Baruch, col. 12, lines 11-32, a writeable snapshot replica of a production volume (e.g., 306 of FIG. 3) is generated and written to a replica volume …  a memory replica of production memory (e.g., 310 of FIG. 3) is generated and written to the replica volume), (ii) the identification of the non-public identification in the production data (Kelly, Fig. 2, ¶ 51, identifying, using a sanitization table, fields requiring sanitization), (iii) the sanitization of the production data (Kelly, ¶ 53, replacing the fields requiring sanitization using the substitute data), and (iv) the load job (Baruch, Fig. 3 and 5, col. 13, lines 7-26,  the test application (e.g., test application 314) is run based upon the data provided [loaded] to the test volume (e.g., test volume 316) and the test memory (e.g., test memory 320)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly and Baruch before him/her to modify Kelly’s system for refreshing data within the testing environment by sanitizing production data with Baruch’s data protection system with a production site , a replica site , and a test site , with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a copy of the application in which the configurations, settings and environment (including clocks) appear to the developer with obfuscated sensitive data to assist developers to detect a problem or bug.

As per claims 11 and 14-16, the claims are method claims corresponding to the system claims 1 and 6-8. Therefore, they are rejected under the same rational set forth in the rejections of the system claims.

As per claims 17 and 20, the claims are product claims corresponding to the system claims 1 and 6. Therefore, they are rejected under the same rational set forth in the rejections of the system claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210817 (hereinafter "Kelly”) in view of US 10,210,073 (hereinafter “Baruch”), and further in view of US 2021/0004485 (hereinafter “Summers”).

As per claim 2, the rejection of claim 1 is incorporated. Kelly as modified does not appear to explicitly disclose the system of claim 1, wherein the instructions are further configured to, in response to sanitizing the user-specified production data, validate that the data elements of production elements that included the non-public information have replaced the non-public information with the fictitious information. However, in an analogous art to the claimed invention in the field of sanitizing personally identifiable information (PII), Summers teaches (A1Summers, Fig. 1, ¶ This iterative process continues until either the PII (personally identifiable information) sanitization evaluation engine 148 determines that the correct identity of the protected entity 150 does not appear in the subset [in the test environment]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly as modified and Summers before him/her to modify Kelly’s modified system for refreshing data within the testing environment with Summers’ iterative personally identifiable information minimization (IPIIM) engine, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to protect entity data and obfuscates the mention of the protected entity data to thereby generate a sanitized content (Summers, Abstract).

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210817 (hereinafter "Kelly”) in view of US 10,210,073 (hereinafter “Baruch”), in view of US 2021/0004485 (hereinafter “Summers”), and further in view of US 2020/0322361 (hereinafter “Ravindra”).

As per claim 3, the rejection of claim 2 is incorporated. Kelly as modified does not appear to explicitly disclose the system of claim 2, wherein the instructions configured to validate include instructions for insuring that relationships between date elements are maintained after the identified non-public information has been replaced with the fictitious information. However, in an analogous art to the claimed invention in the field of digital data processing, Ravindra teaches the system of claim 2, wherein the instructions configured to validate include instructions for insuring that relationships between date elements are maintained after the identified non-public information has been replaced with the fictitious information (Ravindra, ¶ 87, associate each entity and relationship (or at least certain ones) with a timestamp. The entities and relationships, along with a timestamp, are then stored in a database). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly as modified and Ravindra before him/her to modify Kelly’s modified system for refreshing data within the testing environment with Ravindra’s’ storing entity data and relationship with a timestamp method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to return more accurate query results from a database that holds entities and relationships along with the time, where entities and relationships with the closest time marker to the queried interested time are returned, thereby providing more relevant and/or recent information in automated way (Ravindra, Abstract).

As per claim 12, the claim is a method claim corresponding to the system claims 2 and 3. Therefore, it is rejected under the same rational set forth in the rejections of the system claims.

As per claim 18, the claim is a product claim corresponding to the system claims 2 and 3. Therefore, it is rejected under the same rational set forth in the rejections of the system claims.

Claims 4-5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210817 (hereinafter "Kelly”) in view of US 10,210,073 (hereinafter “Baruch”), and further in view of US 9,846,716 (hereinafter “Scott”).

As per claim 4, the rejection of claim 1 is incorporated. Kelly as modified does not appear to explicitly disclose the system of claim 1, wherein the instructions configured to receive the first user request for the copy job are further configured to receive the first user request for the copy job including the first parameters that define a plurality of scheduled occurrences of copying the user-specified production data from the at least one of the production applications. However, in an analogous art to the claimed invention in the field of digital data processing, Scott teaches the system of claim 1, wherein the instructions configured to receive the first user request for the copy job are further configured to receive the first user request for the copy job including the first parameters that define a plurality of scheduled occurrences of copying the user-specified production data from the at least one of the production applications (Scott, col. 2, lines 24-31, The production data corresponds to a real record of a user. The evaluation engine accesses a job schedule to identify the production data request. The job schedule includes a plurality of production data requests; col. 26, lines 55-67, The job scheduler operates periodically, according to a fixed schedule, or in some other way to determine whether the production data request has been fulfilled for the particular period … an evaluation engine determines which elements of the network are to be tested based on the production data request and which systems will provide the production data to fulfill the request).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly as modified and Scott before him/her to modify Kelly’s modified system for refreshing data within the testing environment with Scott’s method of scheduling jobs, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to generate alias records for real records of actual users. The alias records, which include deidentified data, are generated from corresponding real records of actual users. As production data (e.g., messages) that identify the actual users flows through a network, the alias records are updated to deidentify data according to scheduled jobs so as to correspond to the real record.

As per claim 5, the rejection of claim 4 is incorporated. Kelly as modified further teaches the system of claim 1, wherein the instructions configured to receive the first user request for the copy job are further configured to receive the first user request for the copy job including the first parameters that define a plurality of scheduled occurrences of copying the user-specified production data from the at least one of the production applications (Scott, col. 2, lines 24-31, The production data corresponds to a real record of a user. The evaluation engine accesses a job schedule to identify the production data request. The job schedule includes a plurality of production data requests; col. 26, lines 55-67, The job scheduler operates periodically, according to a fixed schedule, or in some other way to determine whether the production data request has been fulfilled for the particular period … an evaluation engine determines which elements of the network are to be tested based on the production data request and which systems will provide the production data to fulfill the request).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Kelly as modified and Scott before him/her to modify Kelly’s modified system for refreshing data within the testing environment with Scott’s method of scheduling jobs, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to generate alias records for real records of actual users. The alias records, which include deidentified data, are generated from corresponding real records of actual users. As production data (e.g., messages) that identify the actual users flows through a network, the alias records are updated to deidentify data according to scheduled jobs so as to correspond to the real record.

As per claim 13, the claim is a method claim corresponding to the system claim 4. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.

As per claim 19, the claim is a product claim corresponding to the system claim 4. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0220458 teaches refreshing data within the testing environment by sanitizing production data; and 
US 7,509,684 teaches sanitizing a data set, having the effect of obscuring restricted data in the data set to maintain its secrecy by providing a production data set to a sanitizer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191